Terral, J.,
dissenting.
The act of the legislature of 1884, creating and establishing the Industrial Institute and College for the education of white *184girls, vested in the board of trustees thereof certain powers for the government and control of said institution; the appropriation bill for said Industrial Institute and College, passed on February 11, 1898, enacted that the sums of money for the payment of the salaries of the teachers and officers of said college should not be audited until the trustees of said college should enact by-laws granting said powers of government, or a large part of them, to the president of the college. The governor approved the appropriations of the bill, but vetoed those parts of the bill which required the trustees to enact by-laws vesting their own powers in the president of the college. An application for the warrant of the auditor for the salaries of the teachers and officers of the college has been made upon the auditor, and he refuses to audit said claim because of the want of the certificate of said board of trustees that they have enacted by-laws in compliance with the parts of the appropriation bill vetoed by the governor.
Upon this statement of the case, the question is whether the teachers and officers of the college, who have earned their respective salaries, and have furnished proper vouchers therefor, are entitled to a warrant or warrants for such salaries. Section 69 of the constitution provides: “ Legislation shall not be en-grafted on appropriation bills, but the same may prescribe the conditions on which the money may be. drawn, and for what purpose paid. ’’ Section 73 provides: ‘ ‘ The governor may veto parts of an appropriation bill, and approve parts of the same, and the parts approved shall be law.”
If the proviso of this bill be mere legislation, it must have been void, without the governor’s veto, by the force of section 69 of the constitution, otherwise the clause, that ‘ £ legislation shall not be engrafted on appropriation bills, ’ ’ would be nugatory and of no effect. Whether the proviso in the act before us, by the mere use of the word “ provided,” makes the subject-matter of the proviso a condition within the meaning of that term as used in section 69, and so subject to legislative imposi*185tion upon an appropriation bill, depends upon the meaning of the phrase, ‘ ‘ may prescribe the conditions on which the money may be drawn. ” I think it evident that the proviso in this bill is not a condition, within the meaning of section 69. The clause, £ £ may prescribe the condition under which the money may be drawn, and for what purpose paid, ’ ’ has reference, in my judgment, to satisfactory proofs of the legality of the claims presented for payment, and to the security of the vouchers offered therefor.
It is a principle of law in this state that no person, for any service however great and meritorious, can have a claim upon the public treasury, unless such claim be expressly provided for by statute, nor will it be allowed until the prescribed proof of it be presented to the court or the auditing officer. I think any provision of an appropriation bill which is intended to secure the payment of the claim only to the persons entitled thereto, and only on proof of the validity of such claim, and providing a voucher for the payment, would be conditions within the purview of section 69, and so inseparably connected with the appropriation itself that a veto of the conditions would destroy the whole bill. And I am content to believe that such are the conditions contemplated in section 69, for, if the meaning of it be stretched to include the vetoed parts of this appropriation bill, it is apparent that there is a repugnancy between the quoted clauses which renders them self-destructive. I look upon the vetoed parts of this bill as mere legislation, and as being, therefore void, or, if not ipso facto void, nullified by the veto of the governor.
The legislation which may not be engrafted on appropriation bills appears to me to be any matter not germane to such bills, nor designed to effect the purpose of having the money reach the person entitled to it: that the purposes to be accomplished by the vetoed parts of the bill is mere legislation is apparent. The powers and authorities, required by the vetoed parts of this appropriation bill to be conferred by the trustees upon the *186president of the college, were vested in these trustees by.the legislative act of 1884, and nothing of less force than a legislative act can divest them out of such trustees and vest them in the president of the college. It was not competent for the legislature, at its special session, to amend or alter the act of 1884, establishing the Industrial Institute and College, and it is evident that the legislature could not confer power on the board of trustees of the college to do what itself could not do. I am fiimily impressed that the governor has only exercised, in this matter, a constitutional prerogative, and if the college needs amendatory laws, it must wait with others for the time fixed by the constitution for their enactment. Section 73 of the constitution is wisely intended to prevent the evils of forcing legislation upon the country which could not be passed in the ordinary way, by tacking provisos to effect such purposes upon appropriation bills, and its beneficent purposes should be cherished and secured.
I am of opinion that the teachers -and officers of the college, upon the case made, are entitled to the relief sought at the hands of the court.